 


110 HR 605 IH: Seniors Taking on Phony Marketers Act of 2007
U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 605 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2007 
Mr. Hayes introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Oversight and Government Reform and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 18, United States Code, to provide an increased maximum penalty for telemarketing fraud targeting seniors, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Seniors Taking on Phony Marketers Act of 2007.
2.Increased maximum penalty for telemarketing fraud targeting seniorsSection 2326 of title 18, United States Code, is amended by striking 10 years and inserting 15 years.
3.Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2008 for the purposes of enforcing chapter 113A of title 18, United States Code, and related matters—
(1)$10,000,000 for the Postal Inspection Service to hire, equip, and train no fewer than 50 postal inspectors and support staff to investigate telemarketing fraud cases;
(2)$3,500,000 to hire, equip, and train no fewer than 30 Department of Justice attorneys, assistant United States Attorneys, and support staff to prosecute telemarketing fraud cases;
(3)$5,000,000 for the Postal Inspection Service to conduct, in cooperation with State and local law enforcement agencies and senior citizen advocacy organizations, public awareness and prevention initiatives for senior citizens, such as seminars and training; and
(4)$2,500,000 for the Federal Trade Commission to conduct public information awareness campaigns and prevention initiatives for senior citizens and to publicize available assistance such as 1877–FTC–HELP. 
 
